In a proceeding to invalidate petitions inter alia designating respondent Simon T. Levine as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for the public office of Member of the State Senate for the 18th Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, dated June 13, 1972, which denied the application on the merits as to respondents other than Simon T. Levine and, as to him, dismissed it insofar as it relates to election districts outside the 53rd Assembly District. Judgment affirmed, *954without costs. No opinion. Rabin, P. J., Munder, Christ and Benjamin, JJ., concur.